Citation Nr: 1115465	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-27 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for osteoarthritis and chondromalacia of the knees, including as secondary to service-connected pes cavus.

2.  Entitlement to service connection for osteoarthritis of the ankles, including as secondary to service-connected pes cavus.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral pes cavus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and August 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In the June 2006 decision, the RO granted service connection for bilateral pes cavus, assigning an initial 10 percent disability rating.  In the August 2007 decision, the RO denied the Veteran's claims for service connection for osteoarthritis and chondromalacia of the knees and osteoarthritis of the ankles, including as secondary to service-connected pes cavus.

As the appeal of the Veteran's claim for an initial rating in excess of 10 percent for bilateral pes cavus emanates from his disagreement with the initial 10 percent rating assigned following the grant of service connection, the Board has characterized the claim as for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing at the RO in December 2009.  A transcript of the hearing has been associated with the Veteran's claims file.  

The Board acknowledges that following certification of the appeal by the RO to the Board in September 2009, the Veteran submitted additional evidence, which was received by the Board at the December 2009 hearing.  The Board notes, however, that the Veteran waived initial RO consideration of this evidence in writing and requested that the Board review the newly submitted evidence in the first instance.  See 38 C.F.R. § 20.1304 (2010).  Nevertheless, on remand the agency of original jurisdiction will have opportunity to review the newly received evidence in its adjudication of the Veteran's claims.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for osteoarthritis and chondromalacia of the knees and osteoarthritis of the ankles, both including as secondary to service-connected pes cavus, and for an initial rating in excess of 10 percent for bilateral pes cavus .

The Board notes that the record contains statements the Veteran made to VA, including during a May 2006 VA examination, concerning an award of disability benefits from the Social Security Administration (SSA).  However, no medical records substantiating the statements are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claims on appeal, any available medical or other records associated with the Veteran's award of SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

Regarding the Veteran's service connection claims, the Board acknowledges that the Veteran contends that he has bilateral ankle and knee disabilities secondary to his service-connected bilateral pes cavus.  Alternately, the Veteran has also stated on multiple occasions that he first developed "leg pain" in service and has continued to have such pain to the present.  The RO previously denied the Veteran's claims on the basis that there was no evidence of record to suggest an etiological link between any current knee or ankle disability and his service-connected pes cavus.  

Regarding diagnosis of the Veteran's knee and ankle disabilities, the Board acknowledges that he was seen on multiple occasions in service for complaints of pain in his legs and feet.  He was diagnosed in December 1969 with pes cavus with painful arches, heels, and anterior tibial surface of his legs.  He was given arch supports in April 1969 upon further complaint of foot and leg pain and was noted at an April 1970 separation medical examination to have mild bilateral pes cavus.  However, at that time, he responded "No" when asked if had knee trouble.  Post-service medical records reflect that the Veteran has received ongoing treatment from the Huntington VA Medical Center (VAMC).  Records from the Huntington VAMC document that the Veteran has a history of complaints of pain in his legs, feet, and ankles, and was noted in March 2004 to complain of ongoing ankle swelling.  Similarly, he reported at a January 2004 treatment visit that he has experienced leg pain for "years and years," although he stated at that time that the pain originated in his back and radiated to his legs.  He was diagnosed with chronic back and leg pain at that time, which his physician opined was most likely related to disk problems and diabetic neuropathy.  Similarly, neurological examination in 2006 and 2007 reflects that the Veteran carries a diagnosis of diabetic peripheral neuropathy, to which many of his complaints of pain in his lower extremities has been attributed.  

The Veteran has also submitted statements from fellow service members as well as from his wife, and he and his wife testified before the undersigned Veterans Law Judge at a hearing in December 2009.  Letters from two soldiers with whom the Veteran served on active duty indicate that both soldiers remember the Veteran complaining of pain in his feet and legs while they were on active duty.  Similarly, the Veteran's wife stated that she remembers the Veteran writing to her during service and complaining of ongoing pain in his legs and feet, which he has continued to experience.  The Veteran also submitted a letter that he wrote to his mother while he was on active duty.  In that letter, the Veteran stated that he did not like KP duty "because my legs hurt a lot."  Similarly, at his December 2009 hearing, the Veteran contended that he first experienced pain in his legs and feet in service and that he continues to experience the same type of pain in his legs and feet, pain for which he is currently seeking service connection.  

The Veteran was examined by VA in February 2007 pursuant to his claims for service connection.  At that time, the examiner noted the Veteran's complaints of pain in his ankles and knees that began after the Veteran participated in a parachute jump during basic training.  The examiner noted the Veteran's documented history of leg and foot pain in service and acknowledged his complaints of ongoing pain in his ankles and knees, as well as his legs and feet.  The Veteran complained of pain, weakness, and stiffness in his ankles and knees, as well as some ankle edema.  Radiological examination revealed normal knees and degenerative spurring of the ankles and heels.  The examiner diagnosed the Veteran with early degenerative osteoarthritis and chondromalacia of the knees and mild to moderate osteoarthritis of the ankles with spurring.  He opined that the diagnosed disorders are not etiologically related to the Veteran's service-connected bilateral pes cavus, noting that the disease processes in the ankles and knees are unrelated to pes cavus and would have likely happened regardless of the Veteran's service-connected foot disability.  However, the examiner did not offer an opinion as to whether the Veteran's knee and ankle disorders are attributable to his time on active duty.  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2010) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).  

In that connection, the Board notes that the Veteran has contended, both to VA and to his treatment providers, that he first experienced problems with his knees and ankles in service that have continued to the present.  The Board notes that the Veteran is qualified, as a lay person, to report that he suffered pain or injury during service that has continued to the present.  See Savage, 10 Vet. App. at 495.  However, he is not competent to provide a medical opinion as to the onset of any current disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Although it appears that the February 2007 VA examiner conducted a proper evaluation of the Veteran's physical condition at the time, the Board finds that the examiner addressed only whether the Veteran's diagnosed knee and ankle disabilities are related to his service-connected bilateral pes cavus; he failed to address whether the Veteran's current knee and ankle disabilities are linked directly to his time on active duty.  This is particularly relevant given that the Veteran has submitted statements from his service buddies and his wife, as well as a letter he wrote while on active duty, indicating that he first complained of lower extremity pain while on active duty.  The Board thus finds that the February 2007 VA examiner's opinion is inadequate.  

In this case, the Board finds that because the February 2007 VA examiner's report did not provide an opinion as to the medical probabilities that the Veteran's ankle or knee disabilities are directly related to service, the case must be remanded so that another examination and nexus opinion can be obtained.  

Concerning the Veteran's claim for an initial rating in excess of 10 percent for his service-connected bilateral pes cavus, the Veteran underwent VA examination in July 2009 to assess the current severity of his foot disorder.  Report of that examination reflects that the Veteran complained of pain in his feet and cramping in all of his toes bilaterally.  The Veteran further complained of swelling, stiffness, weakness with movement, and a lack of endurance.  The examiner noted that the Veteran used orthotics in his shoes and walked with a cane.  The Veteran reported that he could walk only about one-quarter mile without resting.  Physical examination revealed tenderness in his heels bilaterally, as well as swelling in his right ankle.  No painful motion, swelling, instability, or weakness was noted.  Angulation and dorsiflexion at the first metatarsophalangeal joint and stiffness of the joint was noted at 5 degrees bilaterally.  No major limitations of dorsiflexion or abnormal positioning of toes were noted, although the Veteran was found to have tender plantar fascia bilaterally.  Radiological examination revealed bilateral pes cavus as well as bilateral hallux valgus deformities and calcaneal spurs in the Veteran's heels.  The examiner diagnosed the Veteran with bilateral pes cavus, bilateral hallux valgus, and bilateral heel spurs.  However, the examiner did not address whether the bilateral hallux valgus and heel spur disabilities, which were found on examination, were etiologically related to the bilateral pes cavus for which he is service connected.

The Board thus finds that in light of the above findings, another VA examination is needed to provide current findings with respect to the Veteran's service-connected bilateral pes cavus.  Specifically, the VA medical examiner must address the etiology of the additional foot disabilities diagnosed by the examiner in July 2009, discussing whether these disabilities are linked to the Veteran's service-connected bilateral pes cavus.  In light of this, a remand is required to have a qualified examiner supplement the record with report regarding the current severity of the Veteran's bilateral pes cavus, as well as any other related foot disability from which the Veteran is found to be suffering.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  In particular, the examiner must identify and describe the current severity of all symptoms of the bilateral foot disability at issue and must take into consideration the Veteran's report of the severity of his symptoms.  The examiner must also clarify if any of the identified separate problems are part of the Veteran's service-connected bilateral pes cavus.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2010) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2010).  

Knee and ankle examination-The VA examination is necessary to determine the nature and etiology of any current knee and/or ankle disability shown to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a knee or ankle disability is directly related to military service.  (Opinion should be provided with respect to both knees and both ankles.)  The reviewer's attention is called to the Veteran's reported medical history, including in particular his contention that he first experienced knee and ankle pain in service and has continued to experience knee and ankle pain since that time.  The examiner must also consider the statements from the Veteran's service comrades and his wife concerning his in-service pain, as well as the letter the Veteran wrote to his mother during service.  

The examiner must review the Veteran's claims file, to include a copy of this remand.  A well reasoned etiological opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale should be given for all opinions and conclusions expressed.  

Foot examination-The examiner must report range of motion in degrees, including dorsiflexion and plantar flexion.  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the feet; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  (If no such problems exist, this should be specifically noted.)  The examiner must express functional losses in terms of additional degrees of limited motion (beyond the limitation shown on examination).  The examiner must also state whether there is any tenderness due to pes cavus, any dorsiflexion of the toes or hammer toes, any shortening of plantar fascia, marked varus deformity, or very painful callosities.  (Each foot should be analyzed in this way.)  The examiner must further specifically address the etiology of the hallux valgus and heel spur disabilities that were diagnosed at the July 2009 VA examination.  The examiner must set forth all examination findings, along with the complete rationale for all opinions expressed.  

The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

(Note:  To properly evaluate any functional loss due to pain, C&P Service examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the joint's range of motion.  See VA Fast Letter 06-25 (November 29, 2006).)  

4.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


